                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 JPMORGAN CHASE BANK, N.A.,                        CV 18-73-BLG-SPW-TJC

                     Plaintiff,
                                                   ORDER
 vs.

 NRSII, LLC, f/k/a NRS, LLC; TN
 TRANSPORT, INC., NICHOLAS
 SCHAPS, II; TN ENERGY, LLC; and
 JOHN DOES 1-100,

                     Defendants.

       Parties have filed Joint Motion to Stay Proceedings. (Doc. 20.) Good cause

appearing, IT IS HEREBY ORDERED that the motion is granted and proceedings

in this case are stayed until March 1, 2019. The parties shall file a status report on

or before March 4, 2019.

       DATED this 4th day of January, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
